27 F.3d 572
74 A.F.T.R.2d 94-5188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Donald W. WOODBURY;  Maureen D. Woodbury, Appellants,v.UNITED STATES of America, Appellee.
No. 93-3329ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1994.Filed:  June 22, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Donald W. Woodbury and Maureen D. Woodbury appeal the district court's order granting summary judgment in favor of the Government.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly held that the rebated amount received by the Woodburys is taxable income.  We thus affirm the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation